Citation Nr: 9900618	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 24, 1994 
for a grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active service from February 1967 to 
January 1969.  This matter comes to the Board of Veterans 
Appeals (Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO), which denied the claim for an effective date earlier 
than May 24, 1994 for service connection for post-traumatic 
stress disorder (PTSD).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the denial of his claim of 
service connection for PTSD in December 1985 involved clear 
and unmistakable error.  He asserts that VA letters to him in 
1985 requesting information regarding his alleged stressors 
and notifying him of the December 1985 denial of his claim 
were mailed to addresses he did not live at during 1985.  He 
maintains that in 1985 VA had enough information of record, 
between his statements, medical records, and other evidence, 
to verify his claimed stressors.  He alleged that his failure 
in 1985 to report to VA the name of a friend who was killed, 
which was important to the subsequent grant of service 
connection in 1995, was not critical to verifying his claimed 
stressors.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant filed a claim of service connection for 
PTSD in May 1985; service connection was denied by December 
1985 rating decision, and he was notified thereof in a 
December 1985 letter from the RO.  

3.  He filed an application to reopen the claim of service 
connection for PTSD in July 1994; service connection was 
granted by September 1995 rating decision, effective May 24, 
1994.  

4.  The record does not show communication from the appellant 
between December 1985 and July 1994 that might demonstrate an 
earlier date of receipt.  

5.  The December 1985 rating decision did not contain clear 
and unmistakable error.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 24, 1994, 
for service connection for PTSD are not met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to an effective date earlier than 
May 24, 1994, for service connection of PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); i.e., it is not 
inherently implausible.  See generally Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that 
VA has satisfied its statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On appellate review, the Board sees 
no areas in which further development may be fruitful.  

By December 1985 rating decision, the RO denied the 
appellants claim of service connection for PTSD.  The RO 
informed him of the determination by letter in December 1985.  
Decisions of the RO are final if an appellant does not appeal 
such determination within one year.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a), 20.302(a).  The claims file does not 
show receipt of any other communication from the appellant 
until a July 1994 statement, filed more than eight years 
later, seeking to reopen the claim of service connection for 
PTSD.  In a September 1995 rating decision granting service 
connection for PTSD, the RO assigned an effective date of May 
24, 1994.  The RO noted that while the claim to reopen was 
received in July 1994, the record included a copy of a May 
24, 1994 VA clinical record entry showing treatment for PTSD 
within the year prior to receipt of the claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i); 38 C.F.R. § 3.400, 
(h)(2), (q), (r).  See Link v. West, No. 97-459 (U.S. Vet. 
App. Nov. 18, 1998) (effective date of a reopened claim is 
fixed in accordance with the facts but is not earlier than 
the date of receipt of the claim).  Date of receipt means 
the date on which a claim, information or evidence was 
received in [VA].  38 C.F.R. § 3.1(r).  See 38 C.F.R. 
§ 3.108, 3.153, 3.201.  See also Wells v. Derwinski, 3 Vet. 
App. 307 (1992).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims  formal and 
informal  for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

The record clearly documents receipt of an informal claim for 
reopening in July 1994.  This date of receipt matches the 
definition of date of receipt provided at 38 C.F.R. 
§ 3.1(r) (the date on which a claim, information or 
evidence was received in [VA]).  In assigning an effective 
date of May 24, 1994, based on a VA clinical record entry, it 
appears that the RO applied 38 C.F.R. § 3.400(o), which 
permits an effective date up to one year before the date of 
receipt of the claim for an increased evaluation.  In 
contrast, this case involved the reopening of a denial of 
service connection; thus,  38 C.F.R. § 3.400(r) applies as to 
the assignment of the effective date.  

Thus, the assignment of an effective date of May 24, 1994 is 
more beneficial to the appellant than that authorized under 
applicable regulation.  The Board is loath to take from the 
appellant what the RO has already provided in this case, but 
the important fact here is the absence of a claim filed prior 
to May 24, 1994 and subsequent to the expiration of the one-
year period after issuance of the ROs December 1985 letter 
notifying him of the December 1985 rating action.  Under the 
regulatory provisions, an effective date earlier than May 24, 
1994 is not warranted.  

Alternatively, an earlier effective date might be available 
if clear and unmistakable error is determined under the 
provisions of 38 C.F.R. § 3.105.  Link v. West, No. 97-459 
(U.S. Vet. App. Nov. 18, 1998).  In that case, the effective 
date is the date from which benefits would have been payable 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  Error in the prior 
adjudication of a claim exists when, for example, the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  CUE is the type of error which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; it is an error which is 
undebateable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
314.  

The Court noted in Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) that there is a presumption of validity to otherwise 
final decisions, and where such decisions are collaterally 
attacked, and a claim is undoubtedly a collateral attack, the 
presumption is even stronger.  Id. at 44.  When a claim of 
clear and unmistakable error is stated,

[i]t must always be remembered that CUE is a very 
specific and rare kind of error.  It is the kind 
of error, of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Thus even where the 
premise of error is accepted, if it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso 
facto, clear and unmistakable.

Fugo, 6 Vet. App. at 43-44 (emphasis in original) (citations 
omitted).  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991) (Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts.); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991) 
(Clear and unmistakable error requires that error, 
otherwise prejudicial, . . . must appear undebatably.).  In 
order for a claim of CUE to be reasonably raised, 

the claimant must provide some degree of 
specificity as to what the alleged error is, and, 
unless it is the kind of error that, if true, would 
be [clear and unmistakable error] on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  

Eddy, 9 Vet. App. at 57 (citing Fugo, 6 Vet. App. at 44).  

In order to determine whether the December 13, 1985 rating 
decision contained CUE, the Board must review the evidence 
that was before the rating board at that time.  38 C.F.R. § 
3.104(a).  A determination that there was a clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior . . . decision.  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to any evaluation of 
the rating boards actions in December 1985 in determining 
whether clear and unmistakable error existed.  

The facts as they were known at the time of the December 1985 
rating decision are easily summarized.  In May 1985, the 
appellant filed a formal application seeking service 
connection for PTSD, listing as his address a post office box 
at Deer Island, St. Helens, Oregon.  

Of record at that time was a copy of his DD Form 214, Report 
of Transfer or Discharge, showing that his military 
occupational specialty was 11D40, corresponding to a 
senior scout observer, a subset of the infantry.  The form 
also noted he had over 10 months of foreign service and 
receipt of the Vietnam Service and Vietnam Campaign Medals, 
the National Defense Service Medal, and Army Commendation 
Medal.  Service personnel records, received in July 1985, 
show the appellants service in Vietnam from July 1968 to 
January 1969, and his assignment to troop B, 1st Battalion, 
17th Cavalry, 3rd Brigade, 82d Airborne Division.  

On July 1, 1985, the RO wrote a letter to the appellant, and 
mailed it to his last known address (as listed on the 
application), informing him of various actions being taken 
with respect to his claim and asking him to respond with any 
relevant evidence he might have.  The letter did not 
specifically ask for him for a statement of alleged 
stressors, but it did instruct him to submit statements from 
persons who had a first-hand knowledge of his current 
condition and in-service stressors.  The letter concluded 
that he should preferably provide the requested evidence to 
the RO within 30 days of the date of the letter.  

A private psychologist provided July 1985 statements, in 
which he discussed the appellants alleged stressors and the 
diagnosis of PTSD.  The stressors alleged were consistent 
with the description of those stressors in the September 1985 
VA examination and social survey reports.  The address listed 
by the psychologist was on S.E. 83rd in Portland, Oregon.  

Also of record was an August 1985 VA examination report, in 
which the appellants address was listed as on S.E. Mill in 
Portland, Oregon.  A September 1985 VA psychiatric 
examination report and a September 1985 VA Social and 
Industrial Survey indicated that the appellant discussed his 
experiences in Vietnam, including two specific incidents.  In 
one, he was assigned to a special detail to sort and load 
dead bodies of U.S. servicemen into body bags.  In another, 
he described driving an armored personnel carrier in the 
Delta when it hit a land mine.  The report indicated he was 
thrown out of the vehicle, but three other crewmen were 
trapped inside and died in the ensuing fire that engulfed the 
vehicle.  He also said he was not exposed to direct combat, 
drove field units to and from points of departure and return, 
and witnessed the resulting changes in their demeanor after 
10 days in the field.  The psychiatrist diagnosed PTSD, but 
was bothered by the fairly limited exposure to ongoing 
combat and the limited scope or quantity of disturbing 
observations.  He concluded that there might be some 
personality traits that made the appellant more susceptible 
to PTSD, but also noted that there was no evidence of a 
personality disorder pre-existing service.  

In an October 1985 letter, the RO wrote to the appellant at 
the S.E. 83rd, Portland, Oregon address, asking him to answer 
the questions on an attached VA Form 21-4138 (Statement in 
Support of Claim) and return it to the RO.  Although a copy 
of that form is not of record, an October 1985 deferred 
rating decision listed the questions, as follows:  (1) the 
kind of armored personnel carrier track vehicle that was 
blown up when it hit a land mine; (2) the names of the three 
crewmen that were burned; and (3) the name and number of the 
unit he was assigned to at the time.  

The RO denied the claim of service connection for PTSD in 
December 1985, on the basis that the service personnel 
records did not show the appellants engagement in any 
campaign; he had not responded to the July 1985 letter from 
the RO seeking details of his alleged stressful experiences; 
and, while a diagnosis of PTSD was of record, without a 
response from him it was not possible to request verification 
of stressors from the service department.  A December 1985 
letter from the RO, addressed to the appellant at the post 
office box at Deer Island, informed him that his claim of 
service connection for PTSD was denied.  
                                                             
At a June 1997 hearing, the appellant testified that he did 
not receive the requests from VA in 1985 seeking information 
on his alleged stressors because the letters were sent to an 
address other than his own; specifically, he pointed to the 
October 1985 letter sent to the address of a treating 
psychiatrist rather than his address.  He also stated that he 
did not receive a letter from the RO notifying him of the 
denial of service in 1985; he claimed that he had not lived 
at the address at Deer Island (his parents address) since 
about 1980 due to family difficulties.  He reported that 
during 1985 he never stayed in one place long, and often 
lived in his automobile or with friends.  He maintained that, 
in 1985, VA had enough information of record to verify his 
claimed stressors.  He said between his statements, medical 
records, and other evidence, VA had access to his unit 
designation, dates of service and location in Vietnam within 
a two-month time frame.  He asserted that with such 
information VA should have been able to check daily logs to 
document his activities.  He acknowledged that he did not 
report the name [redacted] to VA as a friend who was 
killed, saying that such information was not critical to 
verifying his claimed stressors.  

The law at the time of the December 1985 rating decision 
consisted of the general law and regulations concerning 
service connection.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a psychosis became manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease is presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

We first address the appellants contention that VA failed to 
communicate with him in 1985.  The RO sent a July 1985 
development letter and a December 1985 letter of notification 
to the appellant at the Deer Island address provided by him 
in his initial application form.  The RO mistakenly sent the 
October 1985 development letter to the address of his 
clinical psychologist.  Moreover, the appellant had provided 
another address on S.E. Mill in Portland in the August 1985 
VA examination report; the December 1985 notification letter 
should have been sent to that address.  

The appellant alleged, in his 1997 hearing testimony, that he 
did not live at the Deer Island address in 1985.  However, 
that is the address he provided in his application, and the 
July 1985 development letter was properly sent to him at that 
address.  There is no indication that such letter was 
undeliverable by the postal authority, and he did not respond 
to the inquiry, asking for evidence in support of a claimed 
stressor for his PTSD diagnosis.  The October 1985 
development letter and the December 1985 notice letter should 
have been addressed to him at the S.E. Mill address.  The 
fact that both letters were addressed to other addresses 
indicates that the RO committed error in its communications 
with the appellant.  

The key question, though, is whether this error alone can be 
termed CUE.  In this case, the conclusion is that it cannot.  
The appellant had not responded to the July 1985 development 
letter, addressed to him at the address he provided on his 
initial application.  Moreover, there was no further 
communication from him until many years later in July 1994, 
when he asked that the VA re-open his claim of service 
connection for PTSD.  Thus, even if the October and December 
1985 letters had been sent to the correct address, there 
is no indication that he would have responded to them.  The 
lack of response to the July 1985 letter provides weight to 
the conclusion that the appellant was unresponsive to such 
inquiries requesting increased specificity about his claim.  
Thus, while the error by the RO in sending the October and 
December 1985 letters to old addresses is unfortunate, it 
does not rise to the level of CUE as it is not the kind of 
error that compels a conclusion that, but for such error, the 
result would have been manifestly different.  

The appellant also contends that VA had enough information 
before it in 1985 to verify his alleged stressors.  His 
service personnel records in 1985 showed his unit and service 
in Vietnam, and the July 1985 private psychologists 
statement and September 1985 VA examination and social and 
industrial survey reports outlined his claimed stressors, but 
none identified the name of anyone he knew or witnessed being 
killed or injured in Vietnam.  Nor did he allege that he was 
injured nor provide specific information that could be 
verified.  The clinical documents discussed two incidents, 
but not with a degree of specificity that would include the 
names of the servicemen who died in the landmine explosion.  
When such information was provided by the appellant, in 1995, 
the U.S. Army & Joint Services Environmental Support Group 
(ESG) (now the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)) immediately verified the 
individuals death by June 1995 letter.  The name of the 
person was not before the RO in 1985 to affect the outcome of 
the case.  If the October 1985 letter had reached the 
appellant, his response may have provided information in time 
for a decision in the appellants favor.  As already shown 
though, the evidence does not suggest that it is absolutely 
clear that he would have at that time cooperated with the VA 
and responded to such an inquiry.  

As the evidence does not show that the December 1985 RO 
rating decision contained CUE to warrant reversal of that 
determination denying service connection for PTSD, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim for an effective date earlier 
than May 24, 1994 for service connection for PTSD.  


ORDER

An effective date earlier than May 24, 1994 for service 
connection for PTSD is denied.  


		
	J. F. Gough
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
  In December 1985, 38 C.F.R. § 3.304(f) (setting forth elements required for service connection of PTSD) 
had not yet been enacted.  Moreover, the Veterans Judicial Review Act, Pub. L. No. 100-687, 102 Stat. 
4105, 4122 (1988), was not enacted, and the Court of Veterans Appeals (Court) was not created, until about 
three years later.  Thus, 38 C.F.R. § 3.304(f) and the case law generated by the Court concerning the analysis 
required in claims of service connection for PTSD were not for consideration by the RO in 1985.  

- 2 -
